          Case 1:11-cr-00929-PAE Document 78 Filed 10/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        11-CR-929-01 (PAE)
                        -v-
                                                                             ORDER
 LUCIANO MENDEZ-ROJAS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Luciano Mendez-Rojas, asking

for a copy of a May 1, 2019 letter which he indicates is docketed at docket entry number 29. The

Court, having reviewed the docket of this case, is not aware of any letter or docket entry

consistent with Mr. Mendez-Rojas’s letter. The Court invites Mr. Mendez-Rojas to clarify the

item that he is requesting. The Clerk of Court is respectfully requested to mail a copy of this

letter to Mr. Mendez-Rojas at the address that appears on his letter.

       SO ORDERED.


                                                       
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 30, 2020
       New York, New York
Case 1:11-cr-00929-PAE Document 78 Filed 10/30/20 Page 2 of 3
Case 1:11-cr-00929-PAE Document 78 Filed 10/30/20 Page 3 of 3
